UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number333-148546 NSU RESOURCES INC F/K/A BIO-CARBON SOLUTIONS INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 20-8248213 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 305 James Street, Ottawa, Ontario K1R 5M8 (Address of principal executive offices, including zip code.) (705) 253-0339 x 25 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting Company) Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 20, 2014, the issuer had156,311,111shares of common stock outstanding. FORWARD-LOOKING STATEMENTS This Form 10-Q for the quarterly period endedMarch 31, 2014 contains forward-looking statements that involve risks and uncertainties. Forward-looking statements in this document include, among others, statements regarding our capital needs, business plans and expectations. Such forward-looking statements involve assumptions, risks and uncertainties regarding, among others, the success of our business plan, availability of funds, government regulations, operating costs, our ability to achieve significant revenues, our business model and products and other factors. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology. In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties set forth in reports and other documents we have filed with or furnished to the SEC. These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this document. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. The forward-looking statements in this document are made as of the date of this document and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. 2 FORM 10-Q QUARTER ENDED MARCH 31, 2014 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Unaudited Balance Sheets as of March 31, 2014 and December 31, 2013 4 Unaudited Statements of Operations for the three months ended March 31, 2014 and 2013 and the period of January 17, 2007 (Inception) to March 31, 2014 5 Unaudited Statements of Cash Flows for the three months ended March 31, 2014 and 2013 and the period of January 17, 2007 (Inception) to March 31, 2014 6 Notes to unaudited financial statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 3 Item 1: Financial Statements NSU RESOURCES INC. (formerly BIO-CARBON SOLUTIONS INTERNATIONAL, INC.) (A Development Stage Company) Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Prepaid expenses $
